               Case 21-11001-JTD         Doc 89     Filed 07/30/21     Page 1 of 3




                IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE
____________________________________
                                     )
In re:                               ) Chapter 11 (Subchapter V)
                                     )
SHARITY MINISTRIES, INC.,1           ) Case No. 21-11001 (JTD)
                                     )
                    Debtor.          )
                                     )
____________________________________)

STATEMENT OF THE COMMONWEALTH OF MASSACHUSETTS IN SUPPORT OF
   THE UNITED STATES TRUSTEE’S MOTION TO REMOVE THE DEBTOR IN
    POSSESSION PURSUANT TO 11 U.S.C. § 1185, OR ALTERNATIVELY, TO
AUTHORIZE THE SUBCHAPTER V TRUSTEE TO INVESTIGATE THE DEBTOR’S
     FINANCIAL AFFAIRS PURSUANT TO 11 U.S.C. § 1183 [Docket No. 68]

       The Commonwealth of Massachusetts, by and through the Office of Attorney General

Maura Healey, submits this Statement in support of the United States Trustee’s Motion to

Remove the Debtor in Possession Pursuant to 11 U.S.C. § 1185, or Alternatively, Motion to

Authorize the Subchapter V Trustee to Investigate the Debtor’s Financial Affairs Pursuant to 11

U.S.C. § 1183 [Docket No. 68] (the “Motion”) and respectfully states as follows:

       1.      The Office of the Massachusetts Attorney General (“AGO”) has been conducting

a civil investigation into the Aliera Companies, Inc. (“Aliera”), based on serious concerns that

Aliera and its affiliates, including the Debtor, have deceptively marketed and sold non-insurance

health plans to Massachusetts residents in violation of the Massachusetts Consumer Protection

Act, Mass. Gen. Laws. c. 93A. The AGO has received complaints from Massachusetts residents

who have been victims of these misleading and deceptive practices. The Massachusetts Division




1
 The last four digits of the Debtor’s federal tax identification number are 0344. The Debtor’s
mailing address is 821 Atlanta Street, Suite 124, Roswell, GA 30075.
               Case 21-11001-JTD        Doc 89       Filed 07/30/21   Page 2 of 3




of Insurance has also issued an advisory to Massachusetts consumers warning that Aliera may

have been “operating illegally in Massachusetts.”2

       2.      The AGO, on behalf of the Commonwealth of Massachusetts, seeks to ensure that

the interests of Massachusetts residents who are victims of Aliera’s and the Debtor’s deception

are protected in this case. The Commonwealth also agrees with the U.S. Trustee that the Debtor

has failed to show appropriate care for and obligation to its Members. See Motion at 11.

Appointment of an independent trustee to oversee this case is necessary for the benefit of the

Debtor’s Members and other creditors and to ensure the best course for the Debtor’s liquidation.

                                        CONCLUSION

       For these reasons, the Court should grant the U.S. Trustee’s Motion and remove the

Debtor in Possession pursuant to 11 U.S.C. § 1185(a).

Dated: July 30, 2021                         COMMONWEALTH OF MASSACHUSETTS

                                             MAURA HEALEY
                                             ATTORNEY GENERAL

                                             /s/ Eric Gold
                                             Eric Gold
                                             Massachusetts BBO # 660393
                                             Assistant Attorney General
                                             Health Care Division
                                             Office of Attorney General Maura Healey
                                             One Ashburton Place
                                             Boston, Massachusetts 02108
                                             (617) 727-2200
                                             Eric.Gold@mass.gov




2
  Division of Insurance, Commonwealth of Massachusetts, Division of Insurance Warns Against
Unlicensed Health Insurance Plans (June 12, 2019), https://www.mass.gov/news/division-of-
insurance-warns-against-unlicensed-health-insurance-plans.
               Case 21-11001-JTD         Doc 89     Filed 07/30/21     Page 3 of 3




                                      Certificate of Service

        I, Eric Gold, hereby certify that a true and correct copy of the foregoing has been served
via the Court’s Electronic Filing System on all parties requesting notice in this proceeding on
July 30, 2021.
                                                /s/ Eric Gold
                                                Eric Gold
                                                Assistant Attorney General
